Title: From George Washington to the United States Senate and House of Representatives, 1 November 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] November 1st 1791.

I received yesterday, from the Judge of the District of South Carolina, a letter, inclosing the presentments of the Grand Jury to him; and stating the causes which have prevented the return of the Census from that District; copies of which are now before you.

Go: Washington

